Exhibit 10.1

Approved by the Stockholders on May 31, 2017

ZOSANO PHARMA CORPORATION

AMENDED AND RESTATED 2014 EQUITY AND INCENTIVE PLAN

Section 1. Purposes of the Plan

The purposes of this Amended and Restated 2014 Equity and Incentive Plan (the
“Plan”) are to (i) provide long-term incentives and rewards to those employees,
officers, directors and other key persons (including consultants) of Zosano
Pharma Corporation (the “Company”) and its Subsidiaries (as defined below) who
are in a position to contribute to the long-term success and growth of the
Company and its Subsidiaries, (ii) to assist the Company and its Subsidiaries in
attracting and retaining persons with the requisite experience and ability, and
(iii) to more closely align the interests of such employees, officers, directors
and other key persons with the interests of the Company’s stockholders.

Section 2. Definitions

The following terms shall be defined as set forth below:

“Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder.

“Administrator” is defined in Section 3(a).

“Award” or “Awards,” except where referring to a particular category of grant
under the Plan, shall include Incentive Stock Options, Nonstatutory Stock
Options, Stock Appreciation Rights, Restricted Stock Units, Restricted Stock
Awards, Unrestricted Stock Awards, Performance Share Awards, Dividend Equivalent
Rights and Cash Awards.

“Award Agreement” shall mean the agreement, whether in written or electronic
form, specifying the terms and conditions of an Award granted under the Plan.

“Board” means the Board of Directors of the Company.

“Cash Awards” means Awards granted pursuant to Section 12.

“Change in Control” is defined in Section 20.

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
Code, and related rules, regulations and interpretations.

“Committee” means the Committee of the Board referred to in Section 3.

“Covered Employee” means an employee who is a “Covered Employee” within the
meaning of Section 162(m) of the Code.



--------------------------------------------------------------------------------

“Disability” means a total and permanent disability as provided in the long-term
disability plan or policy maintained, or most recently maintained, by the
Company or a Subsidiary, as applicable, for the holder of the Award, whether or
not such individual actually receives disability benefits under such plan or
policy. If no long-term disability plan or policy was ever maintained on behalf
of the holder of the Award, or if the determination of disability relates to an
Incentive Stock Option and the continued qualification of the Option is
dependent upon such determination, Disability means permanent and total
disability as defined in Section 22(e)(3) of the Code. In the event of a
dispute, the determination whether an individual is disabled will be made by the
Administrator and may be supported by the advice of a physician competent in the
area to which such disability relates.

“Dividend Equivalent Right” means Awards granted pursuant to Section 14.

“Effective Date” means the date on which the Plan is approved by stockholders as
set forth in Section 22.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.

“Fair Market Value” means the closing price for the Stock on any given date
during regular trading, or as reported on the principal exchange on which the
Stock is then traded, or if not trading on that date, such price on the last
preceding date on which the Stock was traded, unless determined otherwise by the
Administrator using such methods or procedures as it may establish.

“Grant Date” means the first date on which all necessary corporate action has
been taken to approve the grant of the Award as provided in the Plan, or such
later date as is determined and specified as part of that authorization process.
Notice of the grant shall be provided to the recipient within a reasonable time
after the grant.

“Incentive Stock Option” means any Stock Option designated and qualified as an
“incentive stock option” as defined in Section 422 of the Code.

“Independent Director” means a member of the Board who is not also an employee
of the Company or any Subsidiary.

“Nonstatutory Stock Option” means any Stock Option that is not an Incentive
Stock Option.

“Option” or “Stock Option” means any option to purchase shares of Stock granted
pursuant to Section 6.

“Outside Director” means a current member of the Board who is: (i) not a current
employee of the Company; (ii) not a former employee of the Company who receives
compensation from the Company for prior services (other than benefits under a
qualified

 

2



--------------------------------------------------------------------------------

retirement plan) during the taxable year; (iii) has not been an officer of the
Company; and (iv) does not receive remuneration from the Company, either
directly or indirectly in exchange for goods or services, in any capacity other
than as a director, all as set out in detail in Treasury
Regulation 1.162-27(e)(3).

“Performance Criteria” means the criteria that the Administrator selects for
purposes of establishing the Performance Goal or Performance Goals for an
individual for a Performance Period. The Performance Criteria (which shall be
applicable to the organizational level specified by the Administrator,
including, but not limited to, the Company as a whole, or a unit, division,
department, group, line of business, or other business unit, whether or not
legally constituted, in which the individual works) that will be used to
establish Performance Goals are limited to the following: (i) stock price;
(ii) market share; (iii) sales; (iv) revenue; (v) return on equity, assets or
capital; (vi) economic profit (economic value added); (vii) total shareholder
return; (viii) costs; (ix) expenses; (x) margins; (xi) earnings (including
EBITDA) or earnings per share; (xii) cash flow (including adjusted operating
cash flow); (xiii) operating profit; (xiv) net income; (xv) achievement of
specified research and development, publication, clinical and/or regulatory
milestones; (xvi) scientific or research and development achievements;
(xvii) product releases; (xviii) manufacturing achievements; or (xix) any
combination of the foregoing, any of which under the preceding clauses (i)
through (xix) may be measured either in absolute terms or as compared to any
incremental increase or as compared to results of a peer group or market index.

“Performance Goals” means, for a Performance Period, the specific goals
established in writing by the Administrator for a Performance Period based upon
the Performance Criteria.

“Performance Period” means one or more periods of time, which may be of varying
and overlapping durations, as the Administrator may select, over which the
attainment of one or more Performance Criteria will be measured for the purpose
of determining a grantee’s right to and the payment of a Restricted Stock Award,
Restricted Stock Units, Performance Share Award or Cash Award. Each such period
shall not be less than twelve (12) months.

“Performance Share Award” means Awards granted pursuant to Section 11.

“Reporting Persons” means a person subject to Section 16 of the Exchange Act.

“Restricted Stock Award” means Awards granted pursuant to Section 8.

“Restricted Stock Units” means Awards granted pursuant to Section 9.

“Section 409A” means Section 409A of the Code and the regulations and other
guidance promulgated thereunder.

“Stock” means the common stock, par value $0.0001 per share, of the Company,
subject to adjustments pursuant to Section 4.

“Stock Appreciation Right” means an Award granted pursuant to Section 7.

 

3



--------------------------------------------------------------------------------

“Subsidiary” means any corporation or other entity (other than the Company) in
which the Company owns at least a 50% interest or controls, either directly or
indirectly.

“Termination Date” means the date, as determined by the Administrator, that an
individual’s employment or service relationship, as applicable, with the Company
or a Subsidiary terminates for any reason.

“Unrestricted Stock Award” means any Award granted pursuant to Section 10.

Section 3. Administration of Plan

(a) Administrator. The Plan shall be administered by the Compensation Committee
of the Board (the “Administrator”), it being contemplated that such Committee
shall consist of not less than two (2) persons, each of whom qualifies as an
Outside Director and an Independent Director; provided, that the authority and
validity of any act taken or not taken by the Administrator shall not be
affected if any person administering the Plan is not an Outside Director or an
Independent Director. Except as specifically reserved to the Board under the
terms of the Plan, and subject to any limitations set forth in the charter of
the Compensation Committee, the Administrator shall have full and final
authority to operate, manage and administer the Plan on behalf of the Company.

(b) Powers of Administrator. The Administrator shall have the power and
authority to grant Awards consistent with the terms of the Plan, including the
power and authority:

 

  (i) to select the individuals to whom Awards may from time to time be granted;

 

  (ii) to determine the time or times of grant, and the extent, if any, of
Incentive Stock Options, Nonstatutory Stock Options, Stock Appreciation Rights,
Restricted Stock Awards, Restricted Stock Units, Unrestricted Stock Awards,
Performance Share Awards, Dividend Equivalent Rights and Cash Awards, or any
combination of the foregoing, granted to any one or more grantees;

 

  (iii) to determine the number of shares of Stock to be covered by any Award;

 

  (iv)

to determine and modify from time to time the terms and conditions, including
restrictions, not inconsistent with the terms of the Plan, of any Award, which
terms and conditions may differ among individual Awards and grantees, and to
approve the form of written instruments evidencing the Awards; except that
repricing of Stock Options and Stock Appreciation Rights shall not be permitted
without shareholder approval and further provided that, other than by reason of,
or in connection with, death, Disability, retirement, involuntary termination of
employment by the Company (without cause), or Change in Control, the
Administrator

 

4



--------------------------------------------------------------------------------

  shall not accelerate or waive any restriction period applicable to any
outstanding Restricted Stock Award or any Restricted Stock Unit beyond the
minimum restriction periods set forth in Section 8 and Section 9, respectively,
nor shall the Administrator accelerate or amend the aggregate period over which
any Performance Share Award is measured such that it is less than one (1) year;

 

  (v) to accelerate at any time the exercisability or vesting of all or any
portion of any Award consistent with Section 3(b)(iv);

 

  (vi) subject to the provisions of Section 6(a)(ii), to extend at any time the
period in which Stock Options may be exercised;

 

  (vii) to determine at any time whether, to what extent, and under what
circumstances distribution or the receipt of Stock and other amounts payable
with respect to an Award shall be deferred either automatically or at the
election of the grantee and whether and to what extent the Company shall pay or
credit amounts constituting interest (at rates determined by the Administrator)
or dividends or deemed dividends on such deferrals;

 

  (viii) at any time to adopt, alter and repeal such rules, guidelines and
practices for administration and operation of the Plan and for its own acts and
proceedings as it shall deem advisable; to interpret the terms and provisions of
the Plan and any Award (including related written instruments); to make all
determinations it deems advisable for the administration and operation of the
Plan; to decide all disputes arising in connection with the Plan; and to
otherwise supervise the administration of the Plan; and

 

  (ix) to make any adjustments or modifications to Awards granted to
participants who are working outside the United States and adopt any sub-plans
as may be deemed necessary or advisable for participation of such participants,
to fulfill the purposes of the Plan and/or to comply with applicable laws.

All decisions and interpretations of the Administrator shall be binding on all
persons, including the Company and Plan grantees.

(c) Delegation of Authority to Grant Awards. The Administrator, in its
discretion, may delegate to the Chief Executive Officer of the Company, provided
that he or she is a member of the Board, or to one or more other members of the
Board, all or part of the Administrator’s authority and duties with respect to
the granting of Awards at Fair Market Value, to individuals who are not
Reporting Persons or Covered Employees. Any such delegation by the Administrator
shall include a limitation as to the amount or value of Awards that may be
granted during the period of the delegation and shall contain guidelines as to
the

 

5



--------------------------------------------------------------------------------

determination of the exercise price of any Stock Option, the conversion ratio or
price of other Awards and the vesting criteria. The Administrator may revoke or
amend the terms of a delegation at any time but such action shall not invalidate
any prior actions of the Administrator’s delegate or delegates that were
consistent with the terms of the Plan.

(d) Indemnification. Neither the Board nor the Administrator, nor any member of
either or any delegate thereof, shall be liable for any act, omission,
interpretation, construction or determination made in good faith in connection
with the Plan, and the members of the Board and the Administrator (and any
delegate thereof) shall be entitled in all cases to indemnification and
reimbursement by the Company in respect of any claim, loss, damage or expense
(including, without limitation, reasonable attorneys’ fees) arising or resulting
therefrom to the fullest extent permitted by law and/or under any directors’ and
officers’ liability insurance coverage which may be in effect from time to time.

Section 4. Stock Issuable Under the Plan; Mergers; Substitution

(a) Stock Issuable. The maximum number of shares of Stock reserved and available
for issuance under the Plan shall be 2,100,000 shares (the “Initial Limit”)
(such number having been adjusted from 5,600,000, as set forth in the 2014
Equity and Incentive Plan as adopted by the Board on July 11, 2014, to reflect
the 1-for-4 reverse split of the Stock effected on July 11, 2014 and reflecting
an increase of 700,000 shares approved by stockholders on May 31, 2017, but not
reflecting any Annual Increase (as defined below)), provided that on the first
January 1 to occur following the initial closing of the Company’s initial public
offering the number of shares of Stock reserved and available for issuance under
the Plan shall be increased, to the extent necessary, so as to equal ten percent
(10%) of the number of shares of Stock issued and outstanding immediately
following the initial closing of Company’s initial public offering and, if
applicable, the closing of any exercise of the overallotment option granted to
the underwriters in the Company’s initial public offering, and on each January 1
thereafter, the number of shares of Stock reserved and available for issuance
under the Plan shall be cumulatively increased by three percent (3%) of the
number of shares of Stock issued and outstanding on the immediately preceding
January 1 or such lesser number of shares of Stock as determined by the
Administrator (the “Annual Increase”). Subject to such overall limitation, the
maximum aggregate number of shares of Stock that may be issued in the form of
Incentive Stock Options shall not exceed the Initial Limit cumulatively
increased on the first January 1 to occur following the initial closing of the
Company’s initial public offering and on each January 1 thereafter by the lesser
of the Annual Increase for such year or 700,000 (such number having been
adjusted from 2,800,000, as set forth in the 2014 Equity and Incentive Plan as
adopted by the Board on July 11, 2014, to reflect the 1-for-4 reverse split of
the Stock effected on July 11, 2014), subject in all cases to adjustment as
provided in Section 4(b) (the “Authorized Pool”). For purposes of this
limitation, in respect of any shares of Stock under any Award which shares are
forfeited, canceled, satisfied without the issuance of Stock, otherwise
terminated, or, for shares of Stock issued pursuant to any unvested full value
Award, reacquired by the Company at not more than the grantee’s purchase price
(other than by exercise) (“Unissued Shares”), the number of shares of Stock that
were removed from the Authorized Pool for such Unissued Shares shall be added
back to the

 

6



--------------------------------------------------------------------------------

Authorized Pool. Notwithstanding the foregoing, upon the exercise of any Award
to the extent that the Award is exercised through tendering (or attesting to)
previously owned shares or through withholding shares that would otherwise be
awarded and to the extent shares are withheld for tax withholding purposes, the
Authorized Pool shall be reduced by the gross number of shares of Stock being
exercised without giving effect to the number of shares tendered or withheld.
Subject to such overall limitation, shares of Stock may be issued up to such
maximum number pursuant to any type or types of Award, including Incentive Stock
Options, but except for Unrestricted Stock Awards (for which the maximum number
of shares issuable subject to such Awards is limited to ten percent (10%) of
such maximum number); provided however that the maximum number of shares of
Stock subject to all Awards that may be granted under this Plan to any
individual in the aggregate in any fiscal year of the Company shall not exceed
the Initial Limit, subject to adjustment under Section 4(b) below. The shares
available for issuance from the Authorized Pool may be authorized but unissued
shares of Stock or shares of Stock reacquired by the Company and held in its
treasury, or shares purchased on the open market.

(b) Changes in Stock. Subject to Section 20 hereof, if, as a result of any
reorganization, recapitalization, reclassification, stock dividend, stock split,
reverse stock split or other similar change in the Company’s capital stock, the
outstanding shares of Stock are increased or decreased or are exchanged for a
different number or kind of shares or other securities of the Company, or
additional shares or new or different shares or other securities of the Company
or other non-cash assets are distributed with respect to such shares of Stock or
other securities, or, if, as a result of any merger or consolidation, sale of
all or substantially all of the assets of the Company, the outstanding shares of
Stock are converted into or exchanged for a different number or kind of
securities of the Company or any successor entity (or a parent or subsidiary
thereof), the Administrator shall make an appropriate or proportionate
adjustment in: (i) the maximum number of shares reserved for issuance under the
Plan; (ii) the number of shares of Stock that can be granted to any one
individual grantee; (iii) the maximum number of shares that may be granted under
a Performance-Based Award (as defined in Section 13); (iv) the number and kind
of shares or other securities subject to any then outstanding Awards under the
Plan; (v) the repurchase price per share subject to each outstanding Restricted
Stock Award; and (vi) the price for each share subject to any then outstanding
Stock Options and Stock Appreciation Rights under the Plan, without changing the
aggregate exercise price (i.e., the exercise price multiplied by the number of
Stock Options or Stock Appreciation Rights) as to which such Stock Options and
Stock Appreciation Rights remain exercisable. The adjustment by the
Administrator shall be final, binding and conclusive. No fractional shares of
Stock shall be issued under the Plan resulting from any such adjustment, but the
Administrator in its discretion may make a cash payment in lieu of fractional
shares.

The Administrator may also adjust the number of shares subject to outstanding
Awards and the exercise price and the terms of outstanding Awards to take into
consideration material changes in accounting practices or principles,
extraordinary dividends, acquisitions or dispositions of stock or property or
any other event if it is determined by the Administrator that such adjustment is
appropriate to avoid distortion in the operation of the Plan, provided that no
such adjustment shall be made in the case of an Incentive Stock Option, without
the consent of the grantee, if it would constitute a modification, extension or
renewal of the Option within the meaning of Section 424(h) of the Code.

 

7



--------------------------------------------------------------------------------

(c) Substitute Awards. The Administrator may grant Awards under the Plan in
substitution for stock and stock-based awards held by employees, directors or
other key persons of another corporation in connection with the merger or
consolidation of the employing corporation with the Company or a Subsidiary or
the acquisition by the Company or a Subsidiary of property or stock of the
employing corporation. The Administrator may direct that the substitute awards
be granted on such terms and conditions as the Administrator considers
appropriate in the circumstances. Any substitute Awards granted under the Plan
shall not count against the share limitation applicable to individuals set forth
in the penultimate sentence of Section 4(a).

Section 5. Eligibility

Incentive Stock Options may only be granted to employees (including officers and
directors who are also employees) of the Company or a Subsidiary. All other
Awards may be granted to employees, officers, directors and key persons
(including consultants and prospective employees) of the Company and its
Subsidiaries.

Section 6. Stock Options

Any Stock Option granted under the Plan shall be in such form as the
Administrator may from time to time approve.

Stock Options granted under the Plan may be either Incentive Stock Options or
Nonstatutory Stock Options. Incentive Stock Options may be granted only to
employees of the Company or any Subsidiary that is a “subsidiary corporation”
within the meaning of Section 424(f) of the Code. To the extent that any Option
does not qualify as an Incentive Stock Option, it shall be deemed a Nonstatutory
Stock Option.

(a) Stock Options. Stock Options granted pursuant to this Section 6 shall be
subject to the terms and conditions set forth herein and shall contain such
additional terms and conditions, not inconsistent with the terms of the Plan, as
the Administrator shall deem desirable. If the Administrator so determines,
Stock Options may be granted in lieu of cash compensation at the option holder’s
election, subject to such terms and conditions as the Administrator may
establish.

 

  (i) Exercise Price. The exercise price per share for the Stock covered by a
Stock Option granted pursuant to this Section 6 shall be determined by the
Administrator at the time of grant but shall not be less than one
hundred percent (100%) of the Fair Market Value on the Grant Date. If an
employee owns or is deemed to own (by reason of the attribution rules of
Section 424(d) of the Code) more than ten percent (10%) of the combined voting
power of all classes of stock of the Company or any parent or subsidiary
corporation and an Incentive Stock Option is granted to such employee, the
option price of such Incentive Stock Option shall be not less than one hundred
ten percent (110%) of the Fair Market Value on the Grant Date.

 

8



--------------------------------------------------------------------------------

  (ii) Option Term. The term of each Stock Option shall be fixed by the
Administrator, but no Stock Option shall be exercisable more than ten (10) years
after the date the Stock Option is granted. If an employee owns or is deemed to
own (by reason of the attribution rules of Section 424(d) of the Code) more than
ten percent (10%) of the combined voting power of all classes of stock of the
Company or any parent or subsidiary corporation and an Incentive Stock Option is
granted to such employee, the term of such Stock Option shall be no more than
five (5) years from the date of grant.

 

  (iii) Exercisability; Rights of a Stockholder. Stock Options shall become
exercisable at such time or times, whether or not in installments, as shall be
determined by the Administrator at or after the Grant Date. The Administrator
may at any time accelerate the exercisability of all or any portion of any Stock
Option. An option holder shall have the rights of a stockholder only as to
shares acquired upon the exercise of a Stock Option and not as to unexercised
Stock Options.

 

  (iv) Method of Exercise. Stock Options may be exercised in whole or in part,
by giving written notice of exercise to the Company, specifying the number of
shares to be purchased. Payment of the purchase price may be made by one or more
of the following methods to the extent provided in the Option Award Agreement:

 

  (A) In cash, or by certified or bank check or other instrument acceptable to
the Administrator;

 

  (B) Through the delivery (or attestation to the ownership) of shares of Stock
that are not then subject to restrictions under any Company plan. Such
surrendered shares shall be valued at Fair Market Value on the exercise date

 

  (C) By a “cashless exercise” arrangement pursuant to which the option holder
delivers to the Company a properly executed exercise notice together with
irrevocable instructions to a broker to promptly deliver to the Company cash or
a check payable and acceptable to the Company for the purchase price; provided
that in the event the option holder chooses to pay the purchase price as so
provided, the option holder and the broker shall comply with such procedures and
enter into such agreements of indemnity and other agreements as the
Administrator shall prescribe as a condition of such payment procedure;

 

9



--------------------------------------------------------------------------------

  (D) By a “net exercise” arrangement pursuant to which the Company will reduce
the number of shares of Stock issuable upon exercise by the largest whole number
of shares with a Fair Market Value that does not exceed the aggregate exercise
price; or

 

  (E) Any other method permitted by the Administrator.

Payment instruments will be received subject to collection. The delivery of
certificates representing the shares of Stock to be purchased pursuant to the
exercise of a Stock Option will be contingent upon receipt from the option
holder (or a purchaser acting in his stead in accordance with the provisions of
the Stock Option) by the Company of the full purchase price for such shares and
the fulfillment of any other requirements contained in the Option Award
Agreement or applicable provisions of laws. In the event an option holder
chooses to pay the purchase price by previously-owned shares of Stock through
the attestation method, the number of shares of Stock transferred to the option
holder upon the exercise of the Stock Option shall be net of the number of
shares attested to.

 

  (v) Annual Limit on Incentive Stock Options. To the extent required for
“incentive stock option” treatment under Section 422 of the Code, the aggregate
Fair Market Value (determined as of the time of grant) of the shares of Stock
with respect to which Incentive Stock Options granted under this Plan and any
other plan of the Company or its parent and subsidiary corporations become
exercisable for the first time by an option holder during any calendar year
shall not exceed $100,000. To the extent that any Stock Option exceeds this
limit, it shall constitute a Nonstatutory Stock Option.

 

  (vi) Exercise Period following Termination. When an option holder’s employment
(or other service relationship) with the Company and its Subsidiaries
terminates, the option holder’s Stock Options may be exercised within the period
of time specified in the Award Agreement evidencing the Stock Option, to the
extent that the Stock Option is vested on the option holder’s Termination Date.
In the absence of a specific period of time set forth in the Award Agreement a
Stock Option shall remain exercisable (to the extent vested on the option
holder’s Termination Date): (i) for three (3) months following the Termination
Date upon any termination other than for Disability or death; or (ii) for twelve
(12) months following the Termination Date upon termination for Disability or
death, or if an option holder dies within three (3) months after his Termination
Date; provided however that in no event shall any Option be exercisable after
the expiration of the term of such Option.

 

 

10



--------------------------------------------------------------------------------

(b) Non-transferability of Options. No Stock Option shall be transferable by the
option holder otherwise than by will or by the laws of descent and distribution
and all Stock Options shall be exercisable, during the option holder’s lifetime,
only by the option holder, or by the option holder’s legal representative or
guardian in the event of the option holder’s incapacity. Notwithstanding the
foregoing, the Administrator, in its sole discretion, may provide in the Award
Agreement regarding a given Option, or may agree in writing with respect to an
outstanding Option, that the option holder may transfer his Nonstatutory Stock
Options to members of his immediate family, to trusts for the benefit of such
family members, or to partnerships in which such family members are the only
partners, provided that the transferee agrees in writing with the Company to be
bound by all of the terms and conditions of this Plan and the applicable Option.

(c) Form of Settlement. Shares of Stock issued upon exercise of a Stock Option
shall be free of all restrictions under the Plan, except as otherwise provided
in the Plan.

Section 7. Stock Appreciation Rights

(a) Nature of Stock Appreciation Rights. A Stock Appreciation Right is an Award
entitling the recipient to receive cash or shares of Stock, as determined by the
Administrator, having a value on the date of exercise calculated as follows:
(i) the Grant Date exercise price of a share of Stock is (ii) subtracted from
the Fair Market Value of the Stock on the date of exercise; and (iii) the
difference is multiplied by the number of shares of Stock with respect to which
the Stock Appreciation Right shall have been exercised.

(b) Exercise Price of Stock Appreciation Rights. The exercise price of a Stock
Appreciation Right shall not be less than one hundred percent (100%) of the Fair
Market Value of the Stock on the Grant Date.

(c) Grant and Exercise of Stock Appreciation Rights. Stock Appreciation Rights
may be granted by the Administrator independently of any Stock Option granted
pursuant to Section 6 of the Plan.

(d) Terms and Conditions of Stock Appreciation Rights. Stock Appreciation Rights
shall be subject to such terms and conditions as shall be determined from time
to time by the Administrator. The term of a Stock Appreciation Right may not
exceed ten (10) years.

(e) Exercise Period following Termination. When a recipient’s employment (or
other service relationship) with the Company and its Subsidiaries terminates,
the recipient’s Stock Appreciation Rights may be exercised within the period of
time specified in the Award Agreement evidencing the Stock Appreciation Right,
to the extent that the Stock Appreciation Right is exercisable on the
recipient’s Termination Date. In the absence of a specific period of time set
forth in the Award Agreement a Stock Appreciation Right shall remain exercisable
(to the extent exercisable on the recipient’s Termination Date): (i) for three
(3) months following the Termination Date upon any termination other than for
Disability or death; or (ii) for twelve (12) months following the Termination
Date upon termination for Disability or death, or if a recipient dies within
three (3) months after his Termination Date; provided however that in no event
shall any Stock Appreciation Right be exercisable after the expiration of the
term of such Stock Appreciation Right.

 

11



--------------------------------------------------------------------------------

Section 8. Restricted Stock Awards

(a) Nature of Restricted Stock Awards. A Restricted Stock Award is an Award
entitling the recipient to acquire, at such purchase price (if any) as
determined by the Administrator, shares of Stock subject to such restrictions
and conditions as the Administrator may determine at the time of grant
(“Restricted Stock”). Conditions may be based on continuing employment (or other
service relationship) and/or achievement of pre-established performance goals
and objectives. The grant of a Restricted Stock Award is contingent on the
grantee executing the Restricted Stock Award Agreement. The terms and conditions
of each such agreement shall be determined by the Administrator, and such terms
and conditions may differ among individual Awards and grantees.

(b) Rights as a Stockholder. Upon execution of a written instrument setting
forth the Restricted Stock Award and payment of any applicable purchase price, a
grantee shall have the rights of a stockholder with respect to the voting of the
Restricted Stock, subject to any exceptions or conditions contained in the
written instrument evidencing the Restricted Stock Award. Unless the
Administrator shall otherwise determine, certificates evidencing the Restricted
Stock shall remain in the possession of the Company until such Restricted Stock
is vested as provided in Section 8(d) below, and the grantee shall be required,
as a condition of the grant, to deliver to the Company a stock power endorsed in
blank.

(c) Restrictions. Restricted Stock may not be sold, assigned, transferred,
pledged or otherwise encumbered or disposed of except as specifically provided
herein or in the Restricted Stock Award agreement. If a grantee’s employment (or
other service relationship) with the Company and its Subsidiaries terminates for
any reason, the Company shall have the right to repurchase Restricted Stock that
has not vested at the time of termination at its original purchase price, if
any, from the grantee or the grantee’s legal representative. Unless otherwise
stated in the written instrument evidencing the Restricted Stock Award, any
Restricted Stock for which the grantee did not pay any purchase price and which
is not vested at the time of the grantee’s termination of employment (or other
service relationship) shall automatically be forfeited immediately following
such termination.

(d) Vesting of Restricted Stock. The Administrator at the time of grant shall
specify the date or dates and/or the attainment of pre-established performance
goals, objectives and other conditions on which the non-transferability of the
Restricted Stock and the Company’s right of repurchase or forfeiture shall
lapse. Subsequent to such date or dates and/or the attainment of such
pre-established performance goals, objectives and other conditions, the shares
on which all restrictions have lapsed shall no longer be Restricted Stock and
shall be deemed “vested.” Except as may otherwise be provided by the
Administrator either in the Award Agreement or, subject to Section 18 below, in
writing after the Award Agreement is issued, a grantee’s rights in any shares of
Restricted Stock that have not vested shall automatically terminate upon the
grantee’s termination of employment (or other service relationship) with the
Company and its Subsidiaries and such shares shall be subject to forfeiture or
the Company’s right of repurchase as provided in Section 8(c) above.

 

12



--------------------------------------------------------------------------------

(e) Waiver, Deferral and Reinvestment of Dividends. The Restricted Stock Award
Agreement may require or permit the immediate payment, waiver, deferral or
investment of dividends paid on the Restricted Stock.

Section 9. Restricted Stock Units

(a) Nature of Restricted Stock Units. A Restricted Stock Unit is a contract
right representing the right to receive, upon its vesting, one (1) share of
Stock (or a percentage or multiple of one (1) share of Stock if so specified in
the Award Agreement evidencing the Restricted Stock Unit Award) for each
Restricted Stock Unit awarded to a grantee and represents an unfunded and
unsecured obligation of the Company. The Administrator shall determine the
restrictions and conditions applicable to each Restricted Stock Unit at the time
of grant. Conditions may be based on continuing employment (or other service
relationship) and/or achievement of pre-established performance goals and
objectives. The terms and conditions of each such Award Agreement shall be
determined by the Administrator, and such terms and conditions may differ among
individual Awards and grantees. At the end of the vesting period, the Restricted
Stock Units, to the extent vested, shall be settled in the form of shares of
Stock. Notwithstanding the foregoing, the Administrator, in its discretion, may
determine either at the time of grant or at the time of settlement, that a
Restricted Stock Unit shall be settled in cash. To the extent that an award of
Restricted Stock Units is subject to Section 409A, it may contain such
additional terms and conditions as the Administrator shall determine in its sole
discretion in order for such Award to comply with the requirements of
Section 409A.

(b) Rights as a Stockholder. A grantee shall have the rights as a stockholder
only as to shares of Stock acquired by the grantee upon settlement of Restricted
Stock Units; provided, however, that the grantee may be credited with Dividend
Equivalent Rights with respect to the unissued shares of Stock underlying his
Restricted Stock Units, subject to such terms and conditions as the
Administrator may determine.

(c) Termination. Except as may otherwise be provided by the Administrator either
in the Award Agreement or, subject to Section 18 below, in writing after the
Award is issued, a grantee’s right in all Restricted Stock Units that have not
vested shall automatically terminate immediately following the grantee’s
termination of employment (or cessation of service relationship) with the
Company and its Subsidiaries for any reason.

Section 10. Unrestricted Stock Awards

(a) Grant or Sale of Unrestricted Stock. The Administrator may, in its sole
discretion, grant (or sell at a purchase price determined by the Administrator)
an Unrestricted Stock Award to any grantee, pursuant to which such grantee may
receive shares of Stock free of any restrictions (“Unrestricted Stock”) under
the Plan. Unrestricted Stock Awards may be granted or sold as described in the
preceding sentence in respect of past services or other valid consideration, or
in lieu of any cash compensation due to such participant.

 

13



--------------------------------------------------------------------------------

(b) Restrictions on Transfers. The right to receive shares of Unrestricted Stock
on a deferred basis may not be sold, assigned, transferred, pledged or otherwise
encumbered, other than by will or the laws of descent and distribution.

Section 11. Performance Share Awards

(a) Nature of Performance Share Awards. A Performance Share Award is an Award
entitling the recipient to acquire shares of Stock upon the attainment of
specified performance goals; provided however that the Administrator, in its
discretion, may provide either at the time of grant or at the time of settlement
that a Performance Share Award will be settled in cash. The Administrator may
make Performance Share Awards independent of or in connection with the granting
of any other Award under the Plan. The Administrator in its sole discretion
shall determine whether and to whom Performance Share Awards shall be made, the
performance goals, the periods during which performance is to be measured (which
in the aggregate shall not be less than one (1) year), and all other limitations
and conditions.

(b) Restrictions of Transfer. Performance Share Awards, and all rights with
respect to such Awards, may not be sold, assigned, transferred, pledged or
otherwise encumbered.

(c) Rights as a Stockholder. A grantee receiving a Performance Share Award shall
have the rights of a stockholder only as to shares actually received by the
grantee under the Plan and not with respect to shares subject to the Award but
not actually received by the grantee. A grantee shall be entitled to receive a
stock certificate or book entry evidencing the acquisition of shares of Stock
(unless the Administrator has provided for cash settlement) only upon
satisfaction of all conditions specified in the Performance Share Award
Agreement (or in a performance plan adopted by the Administrator).

(d) Termination. Except as may otherwise be provided by the Administrator either
in the Award Agreement or, subject to Section 18 below, in writing after the
Award Agreement is issued, a grantee’s rights in all Performance Share Awards
shall automatically terminate immediately following the grantee’s termination of
employment (or cessation of service relationship) with the Company and its
Subsidiaries for any reason.

Section 12. Cash Awards

The Administrator, in its discretion, may provide for cash payments to be made
under the Plan as a form of Award, and may provide for Cash Awards to be made to
Covered Employees pursuant to Section 13 below. Such Cash Awards may be made
subject to such terms, conditions and restrictions as the Administrator
considers necessary or advisable.

 

14



--------------------------------------------------------------------------------

Section 13. Performance-Based Awards to Covered Employees

(a) Performance-Based Awards. A Performance-Based Award means any Restricted
Stock Award, Restricted Stock Unit, Performance Share Award or Cash Award
granted to a Covered Employee that is intended to qualify as “performance-based
compensation” under Section 162(m) of the Code and any regulations appurtenant
thereto. Any employee or other key person providing services to the Company and
who is selected by the Administrator may be granted one or more
Performance-Based Awards in the form of a Restricted Stock Award, Restricted
Stock Units, Performance Share Award or Cash Award payable upon the attainment
of Performance Goals that are established by the Administrator and related to
one or more of the Performance Criteria, in each case on a specified date or
dates or over any period or periods determined by the Administrator. The
Administrator shall define in an objective fashion the manner of calculating the
Performance Criteria it selects to use for any Performance Period. Depending on
the Performance Criteria used to establish such Performance Goals, the
Performance Goals may be expressed in terms of overall company performance or
the performance of a division, business unit, or an individual. The
Administrator, in its discretion, may adjust or modify the calculation of
Performance Goals for such Performance Period in order to prevent the dilution
or enlargement of the rights of an individual: (i) in the event of, or in
anticipation of, any unusual or extraordinary corporate item, transaction, event
or development; (ii) in recognition of, or in anticipation of, any other unusual
or nonrecurring events affecting the Company, or the financial statements of the
Company; or (iii) in response to, or in anticipation of, changes in applicable
laws, regulations, accounting principles, or business conditions provided
however, that the Administrator may not exercise such discretion in a manner
that would increase the Performance-Based Award granted to a Covered Employee.
Each Performance-Based Award shall comply with the provisions set forth below.

(b) Grant of Performance-Based Awards. With respect to each Performance-Based
Award granted to a Covered Employee, the Administrator shall select, within the
first ninety (90) days of a Performance Period (or, if shorter, within the
maximum period allowed under Section 162(m) of the Code) the Performance
Criteria for such grant, and the Performance Goals with respect to each
Performance Criterion (including a threshold level of performance below which no
amount will become payable with respect to such Award). Each Performance-Based
Award will specify the amount payable, or the formula for determining the amount
payable, upon achievement of the various applicable performance targets. The
Performance Criteria established by the Administrator may be (but need not be)
different for each Performance Period and different Performance Goals may be
applicable to Performance-Based Awards to different Covered Employees.

(c) Payment of Performance-Based Awards. Following the completion of a
Performance Period, the Administrator shall review and certify in writing
whether, and to what extent, the Performance Goals for the Performance Period
have been achieved and, if so, shall calculate and certify in writing the amount
of the Performance-Based Awards earned for the Performance Period. The
Administrator shall then determine the actual size of each Covered Employee’s
Performance-Based Award, and, in doing so, may reduce (but not increase) or
eliminate the amount of the Performance-Based Award for a Covered Employee if,
in its sole judgment, such reduction or elimination is appropriate.

 

15



--------------------------------------------------------------------------------

(d) Maximum Award Payable. The maximum Performance-Based Award payable to any
one Covered Employee under the Plan for any twelve (12)-month period that is
included in a Performance Period is a number of shares of Stock equal to the
Initial Limit, (subject to adjustment as provided in Section 4(b) hereof) or two
million dollars ($2,000,000) in the case of a Performance-Based Award that is a
Cash Award.

Section 14. Dividend Equivalent Rights

(a) Dividend Equivalent Rights. A Dividend Equivalent Right is an Award
entitling the recipient to receive credits based on cash dividends that would be
paid on the shares of Stock specified in the Dividend Equivalent Right (or other
award to which it relates) if such shares were held by the recipient. A Dividend
Equivalent Right may be granted hereunder to any participant, as a component of
another Award or as a freestanding award. The terms and conditions of Dividend
Equivalent Rights shall be specified in the Award grant. Dividend equivalents
credited to the holder of a Dividend Equivalent Right may be paid currently or
may be deemed to be reinvested in additional shares of Stock, which may
thereafter accrue additional equivalents. Any such reinvestment shall be at Fair
Market Value on the date of reinvestment or such other price as may then apply
under a dividend reinvestment plan sponsored by the Company, if any. Dividend
Equivalent Rights may be settled in cash or shares of Stock or a combination
thereof, in a single installment or installments. A Dividend Equivalent Right
granted as a component of another Award may provide that such Dividend
Equivalent Right shall be settled upon exercise, settlement, or payment of, or
lapse of restrictions on, such other award, and that such Dividend Equivalent
Right shall expire or be forfeited or annulled under the same conditions as such
other award. A Dividend Equivalent Right granted as a component of another Award
may also contain terms and conditions different from such other Award.

(b) Interest Equivalents. Any Award under this Plan that is settled in whole or
in part in cash on a deferred basis may, but need not, provide in the grant for
interest equivalents to be credited with respect to such cash payment. Interest
equivalents may be compounded and shall be paid upon such terms and conditions
as may be specified by the grant.

Section 15. Tax Withholding

(a) Payment by Grantee. Each grantee shall, no later than the date as of which
the value of an Award or of any Stock or other amounts received thereunder first
becomes taxable, pay to the Company, or make arrangements satisfactory to the
Administrator regarding payment of, any Federal, state, local or foreign taxes
of any kind required by law to be withheld with respect to such income. The
Company and its Subsidiaries shall, to the extent permitted by law, have the
right to deduct any such taxes from any payment of any kind otherwise due to the
grantee. The Company’s obligation to deliver stock certificates to any grantee
is subject to and is conditioned on tax obligations being satisfied by the
grantee.

(b) Payment in Stock. If provided in the instrument evidencing an Award, either
the grantee or the Company may elect to have the statutory minimum required tax
withholding obligation satisfied, in whole or in part, by: (i) withholding from
shares of Stock to be issued

 

16



--------------------------------------------------------------------------------

pursuant to any Award a number of shares with an aggregate Fair Market Value (as
of the date the withholding is effected) that would satisfy such withholding
amount due; or (ii) allowing a grantee to transfer to the Company shares of
Stock owned by the grantee with an aggregate Fair Market Value (as of the date
the withholding is effected) that would satisfy such withholding amount due.

Section 16. Section 409A Awards

To the extent that any Award is determined to constitute “nonqualified deferred
compensation” within the meaning of Section 409A (a “409A Award”), the Award
shall be subject to such additional rules and requirements as specified by the
Administrator from time to time in order to comply with Section 409A. In this
regard, if any amount under a 409A Award is payable upon a “separation from
service” (within the meaning of Section 409A) to a grantee who is then
considered a “specified employee” (within the meaning of Section 409A), then no
such payment shall be made prior to the date that is the earlier of: (i) six
(6) months and one (1) day after the grantee’s separation from service; or
(ii) the grantee’s death, but only to the extent such delay is necessary to
prevent such payment from being subject to interest, penalties and/or additional
tax imposed pursuant to Section 409A. Further, the settlement of any 409A Award
may not be accelerated or postponed except to the extent permitted by Section
409A.

Section 17. Transfer, Leave Of Absence, Etc.

For purposes of the Plan, the following events shall not be deemed a termination
of employment:

(a) a transfer to the employment of the Company from a Subsidiary or from the
Company to a Subsidiary, or from one Subsidiary to another; or

(b) an approved leave of absence for military service or sickness, or for any
other purpose approved by the Company, if the employee’s right to re-employment
is guaranteed either by a statute or by contract or under the policy pursuant to
which the leave of absence was granted or if the Administrator otherwise so
provides in writing.

Section 18. Amendments and Termination

Subject to requirements of law or any stock exchange or similar rules which
would require a vote of the Company’s shareholders, the Board may, at any time,
amend or discontinue the Plan and the Administrator may, at any time, amend or
cancel any outstanding Award for the purpose of satisfying changes in law or for
any other lawful purpose, but no such action shall adversely affect rights under
any outstanding Award without the holder’s consent. If and to the extent
determined by the Administrator to be required by the Code to ensure that
Incentive Stock Options granted under the Plan are qualified under Section 422
of the Code or to ensure that compensation earned under Awards qualifies as
performance-based compensation under Section 162(m) of the Code, if and to the
extent intended to so qualify, Plan amendments shall be subject to approval by
the Company stockholders entitled to vote at a meeting of stockholders. Nothing
in this Section 18 shall limit the Administrator’s authority to take any action
permitted pursuant to Section 4(c).

 

17



--------------------------------------------------------------------------------

Section 19. Status of Plan

With respect to the portion of any Award that has not been exercised and any
payments in cash, Stock or other consideration not received by a grantee, a
grantee shall have no rights greater than those of a general creditor of the
Company unless the Administrator shall otherwise expressly determine in
connection with any Award or Awards. In its sole discretion, the Administrator
may authorize the creation of trusts or other arrangements to meet the Company’s
obligations to deliver Stock or make payments with respect to Awards hereunder,
provided that the existence of such trusts or other arrangements is consistent
with the foregoing sentence.

Section 20. Change in Control Provisions

(a) Upon the occurrence of a Change in Control as defined in this Section 20,
the Administrator in its discretion may, at the time an Award is made or at any
time thereafter, take one or more of the following actions: (i) provide for the
acceleration of any time period relating to the exercise or payment of the
Award; (ii) provide for termination of any Awards not exercised prior to the
occurrence of a Change in Control; provided that the holder of any such Award is
given written notice of such prospective action by the Administrator at least
ten (10) calendar days prior to the effective date of the Change in Control;
(iii) provide for payment to the holder of the Award of cash or other property
with a Fair Market Value equal to the amount that would have been received upon
the exercise or payment of the Award had the Award been exercised or paid upon
the Change in Control in exchange for cancellation of the Award; (iv) adjust the
terms of the Award in a manner determined by the Administrator to reflect the
Change in Control; (v) cause the Award to be assumed, or new rights substituted
therefor, by another entity; or (vi) make such other provision as the
Administrator may consider equitable to the holders of Awards and in the best
interests of the Company.

(b) “Change in Control” or “Change in Control of the Company” shall mean the
occurrence of any one of the following:

 

  (i) Any “Person”, as such term is used in Sections 13(d) and 14(d) of the Act,
other than the Company or a Subsidiary, becomes a beneficial owner (within the
meaning of Rule 13d-3, as amended, as promulgated under the Exchange Act),
directly or indirectly, in one or a series of transactions, of securities
representing more than 50% of the combined voting power of the Company’s then
outstanding securities;

 

  (ii) The consummation of a merger or consolidation of the Company with any
other Person, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity), more than 50% of the combined
voting power of the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation;

 

18



--------------------------------------------------------------------------------

  (iii) The closing of a sale or other disposition by the Company of all or
substantially all of the assets of the Company;

 

  (iv) Individuals who constitute the Board on the date hereof (“Incumbent
Directors”) cease for any reason to constitute at least a majority of the Board;
provided, that any individual who becomes a member of the Board subsequent to
the date hereof, whose election or nomination for election was approved by a
vote of at least two-thirds of the Incumbent Directors shall be treated as an
Incumbent Director unless he or she assumed office as a result of an actual or
threatened election contest with respect to the election or removal of
directors; or

 

  (v) A complete liquidation or dissolution of the Company;

provided, in each case, that such event also constitutes a “change in control
event” within the meaning of the Treasury Regulation Section 1.409A-3(i)(5) if
necessary to avoid the imposition of additional taxes under Section 409A.

Section 21. General Provisions

(a) No Distribution; Compliance with Legal Requirements. The Administrator may
require each person acquiring Stock pursuant to an Award to represent to and
agree with the Company in writing that such person is acquiring the shares
without a view to distribution thereof.

No shares of Stock shall be issued pursuant to an Award until all applicable
securities law and other legal and stock exchange or similar requirements,
whether located in the United States or a foreign jurisdiction, have been
satisfied. The Administrator may require the placing of such stop-orders and
restrictive legends on certificates for Stock and Awards as it deems
appropriate.

No Award under the Plan shall be a nonqualified deferred compensation plan, as
defined in Code Section 409A, unless such Award meets in form and in operation
the requirements of Code Section 409A(a)(2),(3), and (4).

Notwithstanding anything to the contrary contained in this Plan, Awards may be
made to an individual who is a foreign national or employed or performing
services outside of the United States on such terms and conditions different
from those specified in the Plan as the Administrator considers necessary or
advisable to achieve the purposes of the Plan or to comply with applicable laws.

 

19



--------------------------------------------------------------------------------

(b) Delivery of Stock Certificates. Stock certificates to grantees under this
Plan shall be deemed delivered for all purposes when the Company or a stock
transfer agent of the Company shall have mailed such certificates in the United
States mail, addressed to the grantee, at the grantee’s last known address on
file with the Company. In lieu of delivery of stock certificates, the Company
may, to the extent permitted by law and the Certificate of Incorporation and
bylaws of the Company, issue shares of Stock hereunder in book entry form.

(c) Other Compensation Arrangements; No Employment Rights. Nothing contained in
this Plan shall prevent the Board from adopting other or additional compensation
arrangements, including trusts, and such arrangements may be either generally
applicable or applicable only in specific cases. The adoption of this Plan and
the grant of Awards do not confer upon any employee any right to continued
employment with the Company or any Subsidiary.

(d) Trading Policy Restrictions. Option exercises and other Awards under the
Plan shall be subject to such company’s insider trading policy, as in effect
from time to time.

(e) Forfeiture of Awards under Sarbanes-Oxley Act. If the Company is required to
prepare an accounting restatement due to the material noncompliance of the
Company, as a result of misconduct, with any financial reporting requirement
under the securities laws, then, to the extent required by law, any grantee who
is one of the individuals subject to automatic forfeiture under Section 304 of
the Sarbanes-Oxley Act of 2002 shall reimburse the Company for the amount of any
Award received by such individual under the Plan during the twelve (12)-month
period following the first public issuance or filing with the United States
Securities and Exchange Commission, as the case may be, of the financial
document embodying such financial reporting requirement.

(f) Delivery and Execution of Electronic Documents. To the extent permitted by
applicable law, the Company may: (i) deliver by email or other electronic means
(including posting on a web site maintained by the Company or by a third party
under contract with the Company) all documents relating to the Plan and any
Award thereunder (including without limitation, prospectuses required by the
SEC) and all other documents that the Company is required to deliver to its
security holders (including without limitation, annual reports and proxy
statements); and (ii) permit participants in the Plan to electronically execute
applicable Plan documents (including but not limited to, Award Agreements) in a
manner prescribed by the Administrator. 

Section 22. Effective Date of Plan

This Plan shall become effective upon approval by the holders of a majority of
the shares of Stock of the Company present or represented and entitled to vote
at a meeting of stockholders at which a quorum is present or by written consent
of the stockholders. Subject to such approval by the stockholders, Stock Options
and other Awards may be granted hereunder on and after adoption of this Plan by
the Board.

 

20



--------------------------------------------------------------------------------

Section 23. Governing Law

This Plan and all Awards and actions taken thereunder shall be governed by, and
construed in accordance with, the laws of The State of Delaware, applied without
regard to conflict of law principles.

 

21